                                              Case 2:18-cv-09693 Document 1 Filed 11/16/18 Page 1 of 6 Page ID #:1



                                          1    LINDA BALDWIN JONES, Bar No. 178922
                                               LISL SOTO, Bar No. 261875
                                          2    RYAN B. KADEVARI, Bar No. 302957
                                               WEINBERG, ROGER & ROSENFELD
                                          3    A Professional Corporation
                                               1001 Marina Village Parkway, Suite 200
                                          4    Alameda, California 94501
                                               Telephone (510) 337-1001
                                          5    Fax (510) 337-1023
                                               E-Mail: lbjones@unioncounsel.net
                                          6            lsoto@unioncounsel.net
                                                       rkadevari@unioncounsel.net
                                          7

                                          8    Attorneys for Plaintiffs

                                          9                                     UNITED STATES DISTRICT COURT

                                         10                                 CENTRAL DISTRICT OF CALIFORNIA

                                         11    THE BOARD OF TRUSTEES, in their                      No.
                                               capacities as Trustees of the OPERATING
                                         12    ENGINEERS LOCAL 501 SECURITY FUND;                   COMPLAINT FOR BREACH OF
                                                                                                    CONTRACT, DAMAGES, AND AUDIT
                                         13    and THE BOARD OF TRUSTEES, in their                  (ERISA 29 U.S.C. §1001, ET SEQ., 29
                                               capacities as Trustees of the CENTRAL                U.S.C. §185)
                                         14    PENSION FUND OF THE INTERNATIONAL
                                               UNION OF OPERATING ENGINEERS,
                                         15
                                                                                Plaintiffs,
                                         16

                                         17            v.
                                         18    WILSON 5 SERVICE COMPANY, INC.,
                                         19                                     Defendant.
                                         20

                                         21           Plaintiffs complain of Defendant, and for cause of action allege:

                                         22                       JURISDICTION AND INTRADISTRICT ASSIGNMENT
                                         23                                                    I.
                                         24           This action arises under and is brought pursuant to section 502 of the Employee
                                         25    Retirement Income Security Act, as amended (ERISA) (29 U.S.C. § 1132), and section 301 of the
                                         26    Labor Management Relations Act (LMRA) (29 U.S.C. § 185). Venue properly lies in this district
                                         27    court since contributions are due and payable in the County of Los Angeles. Therefore,
                                         28    intradistrict venue is proper.
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                                1
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                   COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
           (510) 337-1001
                                                  Case No.
                                             Case 2:18-cv-09693 Document 1 Filed 11/16/18 Page 2 of 6 Page ID #:2



                                         1                                                 PARTIES

                                         2                                                     II.

                                         3           At all times material herein, Operating Engineers Local 501 Security Fund and The

                                         4    Central Pension Fund of The International Union of Operating Engineers (hereinafter collectively

                                         5    referred to as the “Trust Funds” or “Funds”) were, and now are, employee benefit plans created

                                         6    by a written Trust Agreement subject to and pursuant to section 302 of the LMRA (29 U.S.C. §

                                         7    186), and multi-employer employee benefit plans within the meaning of sections 3, 4 and 502 of

                                         8    ERISA (29 U.S.C. §§ 1002, 1003 and 1132). Each of the above-named Trust Funds is

                                         9    administered by a Board of Trustees which may bring this action in the name of the Trust Funds

                                    10        pursuant to the express provisions of the Trust Agreement. The above named Trust Funds and

                                    11        their respective Board of Trustees shall hereinafter be designated collectively as “Plaintiffs”.

                                    12                                                         III.

                                    13               At all times material herein, Wilson 5 Service Company, Inc., (hereinafter referred to as

                                    14        “Defendant” or “Wilson 5”) was a Corporation organized under the laws of the State of Maine.

                                    15        Defendant has been an employer within the meaning of section 3(5) and section 515 of ERISA

                                    16        (29 U.S.C. §§ 1002(5), 1145) and an employer in an industry affecting commerce within the

                                    17        meaning of section 301 of the LMRA (29 U.S.C. § 185). Wilson 5, a Maine Corporation, is doing

                                    18        business in California.

                                    19                     ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF
                                    20                                                         IV.

                                    21               At all relevant times, Defendant was signatory and bound to a written Collective

                                    22        Bargaining Agreement with the International Union of Operating Engineers Local No. 501

                                    23        (hereinafter “Union”), a labor organization within the meaning of section 301 of the Labor

                                    24        Management Relations Act (29 U.S.C. § 185). A true and correct copy of the Collective

                                    25        Bargaining Agreement is attached hereto as Exhibit "A". In addition, the Defendant was also

                                    26        signatory and bound to a “Subscriber’s Participation Agreement” with the Union and the

                                    27        Operating Engineers Local 501 Security Fund. A true and correct copy of the Subscriber’s

                                    28        Participation Agreement is attached hereto as Exhibit “B”. In addition to the two
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                                 2
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                  COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
           (510) 337-1001
                                                 Case No.
                                             Case 2:18-cv-09693 Document 1 Filed 11/16/18 Page 3 of 6 Page ID #:3



                                         1    aforementioned Agreements, Defendant was further bound to a Participating Agreement between

                                         2    Defendant, the Union, and the Central Pension Fund of The International Union of Operating

                                         3    Engineers. A true and correct copy of the Participating Agreement is attached hereto as Exhibit

                                         4    “C”. The Agreements by their terms incorporates the Trust Agreements establishing each of the

                                         5    Trust Funds. Pursuant to the Collective Bargaining Agreement and Subscriber’s Participating

                                         6    Agreement, Defendant agreed to remit monthly contributions to the Operating Engineers Local

                                         7    501 Security Fund for employees performing covered work and that it would be further subject to

                                         8    and bound by all of the terms, provisions, and conditions of the Trust Agreement as incorporated

                                         9    by the terms of the Agreement. In addition, pursuant to the Collective Bargaining Agreement and

                                    10        Participating Agreement, Defendant promised that it would contribute and pay to the Central

                                    11        Pension Fund of The International Union of Operating Engineers the hourly amounts required by

                                    12        said Agreements for each hour paid for or worked by any of its employees who performed any

                                    13        work covered by said Agreements and that it would be further subject to and bound by all of the

                                    14        terms, provisions, and conditions of the Trust Agreement as incorporated by the terms of the

                                    15        Agreement.

                                    16                                                          V.

                                    17                 The above-mentioned Agreements provide for prompt payment of all employer

                                    18        contributions to the various Trust Funds and provide for liquidated damages, not as a penalty but

                                    19        as a reasonable attempt to provide for payments to cover the damages incurred by the Trust Funds

                                    20        in the event of a breach by the employer where it would have been impracticable or extremely

                                    21        difficult to ascertain the losses to the Trust Funds. The Agreements also provide for the payment

                                    22        of interest on all delinquent contributions, attorneys’ fees, audit costs, other collection costs, and

                                    23        for the audit of the signatory employer or employers’ books and records in order to permit the

                                    24        Plaintiffs to ascertain whether all fringe benefit contributions have been timely paid as required

                                    25        by the Agreements and law.

                                    26        ///

                                    27        ///

                                    28        ///
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                                 3
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                     COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
           (510) 337-1001
                                                    Case No.
                                             Case 2:18-cv-09693 Document 1 Filed 11/16/18 Page 4 of 6 Page ID #:4



                                         1                                       FIRST CLAIM FOR RELIEF
                                                                                 (BREACH OF CONTRACT)
                                         2
                                                                                                VI.
                                         3

                                         4             Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.

                                         5                                                     VII.

                                         6             Pursuant to the Agreements and the Trust Agreements, an audit of the books and records

                                         7    of Defendant for the period of October 1, 2012 to October 31, 2016 was conducted. The results

                                         8    of said audit revealed that fringe benefit contributions to the Trust Funds have not been submitted

                                         9    as required by said Agreements.

                                    10                                                         VIII.

                                    11                 Written demand has been made of Defendant for payment of the amounts determined to

                                    12        be due and owing pursuant to the audit; however, Defendant has neglected, refused, and failed to

                                    13        pay such amounts and there is now due, owing and unpaid to Plaintiff Operating Engineers Local

                                    14        501 Security Fund contributions in the sum estimated to be at least $7,423.89 plus interest in an

                                    15        amount that continues to accrue and liquidated interest equal to 20% of said delinquent

                                    16        contributions to the Operating Engineers Local 501 Security Fund. Furthermore, Defendant owes

                                    17        Plaintiff Central Pension Fund of the International Union of Operating Engineers contributions in

                                    18        the sum estimated to be at least $7,936.75, plus liquidated damages of at least $1,190.51, and

                                    19        interest in the amount of $1,013.82, which continues to accrue.

                                    20                                                          IX.

                                    21                 Plaintiffs are the intended third-party beneficiaries of the Collective Bargaining

                                    22        Agreement, but Trust Fund contribution delinquencies are excluded from the arbitration

                                    23        provisions of the Collective Bargaining Agreement.

                                    24                                                          X.

                                    25                 Plaintiffs have complied with all conditions on their part to be performed under the terms

                                    26        of the applicable Agreements.

                                    27        ///

                                    28        ///
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                                  4
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                     COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
           (510) 337-1001
                                                    Case No.
                                             Case 2:18-cv-09693 Document 1 Filed 11/16/18 Page 5 of 6 Page ID #:5



                                         1                                                     XI.

                                         2           Plaintiffs are entitled to reasonable attorneys’ fees, liquidated damages, interest, audit

                                         3    costs, and other reasonable expenses incurred in connection with this matter due to Defendant’s

                                         4    failure and refusal to pay all fringe benefit contributions due and owing pursuant to the terms of

                                         5    the applicable Labor Agreements, Trust Agreements, and ERISA section 502(g)(2) (29 U.S.C. §

                                         6    1132(g)(2).

                                         7                                 SECOND CLAIM FOR RELIEF
                                                                  (ACTUAL DAMAGES FOR BREACH OF CONTRACT)
                                         8

                                         9                                                    XII.

                                    10               Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.

                                    11                                                        XIII.

                                    12               Defendant has failed, neglected and refused to make timely fringe benefit contributions as

                                    13        required by the applicable Collective Bargaining Agreement and Trust Agreements, and has

                                    14        caused Plaintiffs actual damages to be proven at the time of trial.

                                    15                                         THIRD CLAIM FOR RELIEF
                                                                                       (AUDIT)
                                    16

                                    17                                                        XIV.

                                    18              Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.

                                    19                                                        XV.

                                    20               Plaintiffs believe that additional amounts may be due and owing and also pray for an audit

                                    21        to determine same.

                                    22               WHEREFORE, Plaintiffs pray judgment against Defendant, Wilson 5 Service Company,

                                    23        Inc., as follows:

                                    24               1.      That Defendant be ordered to pay contributions in the amount of $7,423.89 to the

                                    25                       Operating Engineers Local 501 Security Fund, and $7,936.75 to the Central

                                    26                       Pension Fund of the International Union of Operating Engineers;;

                                    27               2.      That Defendant be ordered to pay liquidated damages and interest in the sum

                                    28                       estimated to be at least $634.15 to the Operating Engineers Local 501 Security
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                                5
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                  COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
           (510) 337-1001
                                                 Case No.
                                         Case 2:18-cv-09693 Document 1 Filed 11/16/18 Page 6 of 6 Page ID #:6



                                                         Fund, and interest and liquidated damages estimated to be at least $2,204.33 to the

                                                         Central Pension Fund of the International Union of Operating Engineers;

                                                 3.      That Defendant be ordered to pay actual damages according to proof;

                                                 4.      That this Court issue an Order directing and permanently enjoining Defendant to

                                                         submit to the Trust Funds, all reports and contributions due and owing by

                                                         Defendant, plus interest, attorneys' fees, and costs as provided in ERISA sections

                                                         502(a)(3) and (g)(2) (29 U.S.C. § 1132(a)(3), (g)(2);

                                                 5.      That this Court issue an Order permanently enjoining Defendant for so long as it

                                                         remains obligated to contribute to the Trust Funds, from failing, neglecting, or

                                                         refusing to timely submit required monthly contributions reports and payments as

                                                         required by the terms of the collective bargaining agreements, Trust Agreements

                                                         and ERISA sections 502(a)(3) and (g)(2) (29 U.S.C. § 1132(a)(3), (g)(2));

                                                 6.      That Defendant be ordered to pay attorney's fees;

                                                 7.      That Defendant be ordered to pay costs of suit herein;

                                                 8.      That this Court grant such further relief as this Court deems just and proper; and

                                                 9.      That this Court retain jurisdiction of this matter to enforce the Order compelling an

                                                         Audit and payment of all amounts found due and owing.



                                         Dated: November 16, 2018                        WEINBFRG, ROGER & ROSENFELD
                                                                                         A Profes tonal Corporation



                                                                                 By:            N B. KADEVARI
                                                                                                 eys for Plaintiffs

                                         143098\994537




WEINBERG, ROGER &
    ROSENFELD
  A Professional Corporation
                                                                                            6
tour Mtuinn ViHap: Patrkway, Suitc 200
      Alameda. Calirornia ,45111            COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
           ( 51073371001
                                            Case No.
